Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 09/26/2019.
	Claims 1-12, 20-25, & 35-36 were originally presented in this application for examination.
	Claims 13-19, 26-34, & 37-38 were originally canceled in this application.
	Claims 1-12, 20-25, & 35-36 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claims 12 & 25 are objected to because of the following informalities:
A.	In claim 12, last line, “alkali earth” should be changed to --alkaline-earth--.
B.	In claim 25, last line, “alkali earth” should be changed to --alkaline-earth--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “the total length of the outlet catalyst layer and the inlet catalyst layer is from 90 percent to 180 percent of the axial length L”, however, the percentages are typically calculated based on 100% so what is this percent range based on? and why is it 180% and not 100%?
                                                                                                                                                    
Claim Rejections - 35 USC § 102(a)(1)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-6, 12, 20-22, 25, & 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 7,189,376 B2).
	Kumar et al. ‘376 discloses an exhaust gas treatment catalyst, comprising a substrate comprising a longitudinal axis, an inlet end and an outlet end, having a length extending between the inlet end to the outlet end, a plurality passages, wherein each of the passages is tuburlarly enclosed by an internal surface of the substrate; wherein the plurality of passages comprise a first group of passages and a second group of passages, wherein the internal surfaces of the first and second group of passages have a trap layer and a first catalytic layer; wherein the second group of passages further has a second the first catalytic layer comprises an inlet catalytic segment and an outlet catalytic segment; wherein the inlet catalytic segment comprises an inlet platinum compound and an inlet rhodium component; and the outlet catalytic segment comprises an outlet platinum component and an outlet rhodium component; and the second catalytic layer comprises a second platinum component; wherein: the trap layer is interposed between the internal surfaces of the substrate and the first catalytic layer, and the second catalytic layer is disposed on the first catalytic layer, and wherein the second catalytic layer begins from the outlet end and extends for no more than 50% of the substrate’s length (See col. 37- col. 38, claim 1).  The inlet catalytic segment comprises from about 12.5 to 200 g/ft3 of the inlet platinum component and about 2.5 to 25 g/ft3 of the inlet rhodium component (See col. 38, claim 10).  The outlet catalytic segment comprises from about 12.5 to 100 g/ft3 of the outlet platinum component and from about 2.5 to 25 g/ft3 of the outlet rhodium component (See col. 38, claim 11).  The second catalytic layer comprises from about 25 to 100 g/ft3 of the second platinum component (See col. 38, claim 12).  The second catalytic layer further comprises a second rhodium component (See col. 38, claim 13).  The second catalytic layer comprises from about 25 to 100 g/ft3 of the second-rhodium component (See col. 38, claim 14).  Each of the inlet and outlet catalytic segments further comprise an oxygen storage component (See col. 38, claim 15).  The first and second group of passages further comprise an undercoat interposed between the trap layer and the internal surfaces of the substrate (See col. 39, claim 17).  The undercoat comprises a refractory inorganic oxide selected from alumina, zirconia, ceria and composites thereof (See col. 39, claim 18).  See also entire reference for further details.
	There is no patentable distinction seen between the claimed catalyst article and that disclosed by the reference, thus the instant claims are anticipated.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 7,189,376 B2), as applied to claims 1-6, 12, 20-22, 25, & 35-36 above, and in further view of Kumar et al. (US 7,524,465 B2).
	Kumar et al. ‘376 discloses an exhaust gas treatment catalyst as described in the precedent paragraph, except for the limitations on “the inlet catalyst layer further comprises an inlet PGM component” (as recited in the instant claim 9) and “the inlet PGM component is palladium” (as recited in the instant claim 10).
	However, Kumar et al. ‘465 fairly teaches a similar catalyst, wherein the inlet catalyst layer comprises “a palladium component” (See col. 30, claims 9 & 11).
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the catalyst of Kumar et al. ‘376 by adding “a palladium component” to the inlet catalyst layer as taught by Kumar et al. ‘465 to achieve a more active and useful catalyst.
	With respect to the limitation on “wherein the weight ratio of the inlet palladium component to the inlet rhodium component is from 100:1 to 1:10” (as recited in the instant claim 11), Examiner considers finding of an optimum amounts or weight ratios of such metal components in order to result in an effective and useful catalyst material in prima facie obvious to a person having the ordinary skill in the art, in view of In re Boesch.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 7-8 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 7,189,376 B2).
	Kumar et al. ‘376 discloses an exhaust gas treatment catalyst as described in the paragraph above, except for the weight ratios of the rhodium and the platinum component contained in the inlet and outlet catalyst layers.
	Examiner considers finding of an optimum amounts or weight ratios of such metal components in order to result in an effective and useful catalyst material in prima facie obvious to a person having the ordinary skill in the art, in view of In re Boesch.

Citations
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
9.	Claims 1-12, 20-25, & 35-36 are pending.  Claims 1-12, 20-25, & 35-36 are rejected.  No claims are allowed.

Contacts
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 10, 2021